
	
		II
		112th CONGRESS
		2d Session
		S. 3498
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide humanitarian assistance and support a
		  democratic transition in Syria, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Syria Humanitarian Support and
			 Democratic Transition Assistance Act of 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)In March 2011,
			 peaceful demonstrations in Syria began against the authoritarian rule of Bashar
			 al-Assad. The regime responded with terrible violence against the citizens of
			 Syria, including the use of weapons of war, torture, extrajudicial killings,
			 arbitrary executions, sexual violence, and interference with access to medical
			 treatment.
			(2)In December 2011,
			 the Government of Syria agreed to allow an Arab League observer group into the
			 country to assess the humanitarian and political situation on the ground.
			 However, on January 28, 2012, the League officially ended its observer mission,
			 citing escalating violence and the intransigence of the Assad regime.
			(3)In February 2012,
			 the group Friends of the Syrian People met in Tunis and issued a declaration
			 demanding, among other things, that the Syrian regime allow free and
			 unimpeded access by the UN and humanitarian agencies to carry out a full
			 assessment of needs.
			(4)On March 16,
			 2012, United Nations and League of Arab States Special Envoy Kofi Annan
			 presented a six-point peace plan for Syria that called on the Government of
			 Syria to, among other things—
				(A)commit to stop
			 the fighting and urgently achieve a United Nations-supervised cessation of
			 violence;
				(B)cease military
			 activity in and around civilian population centers;
				(C)work with the
			 Envoy in an inclusive Syrian-led political process;
				(D)ensure timely
			 provision of humanitarian assistance;
				(E)release
			 arbitrarily detained persons;
				(F)ensure freedom of
			 movement for journalists; and
				(G)respect the
			 freedom of association and the right to demonstrate peacefully.
				(5)In March 2012,
			 the United Nations Refugee Agency (UNHCR) appealed for $84,100,000 to assist
			 approximately 30,000 Syrian refugees living outside the country. Panos Moumtzis
			 was appointed Regional Refugee Coordinator for Syria by UNHCR, indicating the
			 importance of responding to the growing needs of Syrian refugees.
			(6)In April 2012,
			 the group Friends of the Syrian People met in Istanbul and committed to
			 increase pressure on the Assad regime, provide greater humanitarian relief to
			 people in need, and support the Syrian opposition as it works toward an
			 inclusive democratic transition.
			(7)As of July 2012,
			 the London-based Syrian Observatory for Human Rights estimated that more than
			 20,000 people have been killed as a result of the violence in Syria, while the
			 United Nations has reportedly stopped keeping track of casualty numbers due to
			 the difficulty in obtaining accurate information from inside Syria.
			(8)As a result of
			 the violence, the United Nations estimates that 1,500,000 people are in need of
			 humanitarian assistance, including access to food, water, shelter, and medical
			 care. Basic services such as health care, education, and electricity have also
			 been cut off in some parts of the country.
			(9)Syria faces
			 growing food insecurity, as wheat harvests have declined due to drought. The
			 United Nations expects aid agencies to provide food aid to 850,000 Syrians in
			 July 2012, up from 500,000 the previous month.
			(10)Hundreds of
			 thousands of Syrians have fled the country due to escalating violence.
			 According to the United Nations, there are more than 100,000 Syrian refugees
			 registered in Lebanon, Turkey, Jordan, and Iraq, and even more who are
			 unregistered. According to the Syrian Arab Red Crescent, hundreds of thousands
			 of Syrians are displaced within the country. More than three-quarters of
			 refugees and internally displaced persons are women and children, who are
			 particularly vulnerable to economic and physical insecurity.
			(11)In June 2012,
			 UNHCR more than doubled its appeal for assistance for Syrian refugees to
			 $193,000,000, reflecting the significant increase in the number of refugees in
			 need of assistance.
			(12)The United
			 Nations requested an additional $189,000,000 to meet humanitarian needs inside
			 Syria. According to a United Nations spokesperson, only about 20 percent of
			 these appeals have been funded. In July 2012, John Ging, Director of Operations
			 for the United Nations Office for the Coordination of Humanitarian Affairs,
			 said, If we don’t get more money, people will die.
			(13)The United
			 Nations Children’s Fund (UNICEF) issued an urgent appeal for $20,000,000 to
			 meet the emergency needs of children and young people who have fled the
			 violence in Syria. UNICEF estimates that it will need to provide humanitarian
			 support and basic services to approximately 90,000 Syrian children between July
			 and December 2012. As of July 2012, UNICEF has received less than $6,000,000 to
			 provide support and protection to the most vulnerable victims of the crisis in
			 Syria.
			(14)An agreement
			 between the United Nations and the Syrian regime to facilitate the delivery of
			 humanitarian assistance in the country has allowed aid workers greater access
			 to victims of the conflict. However, staff of the International Committee of
			 the Red Cross and the Syrian Arab Red Crescent cite security concerns as a
			 major obstacle to aid distribution. The Government of Syria is also refusing to
			 grant visas for aid workers from countries that have criticized the regime,
			 including the United States, Canada, the United Kingdom, and France.
			(15)In July 2012,
			 Human Rights Watch reported widespread torture and mistreatment of political
			 prisoners being held in detention facilities managed by intelligence agencies
			 of the Government of Syria. The report cites overcrowding, denial of adequate
			 food and medical assistance, and the routine use of a wide range of torture
			 methods. The report also raised concerns that authorities in Syria could choose
			 to kill detainees rather than allow them to be released in the event of a
			 political transition.
			(16)As of July 2012,
			 the United States Government has pledged $52,000,000 in humanitarian and
			 non-lethal assistance to Syria.
			(17)According to the
			 Unclassified Report to Congress on the Acquisition of Technology Relating to
			 Weapons of Mass Destruction and Advanced Conventional Munitions Covering 1
			 January to 31 December 2011, Syria has had a [chemical weapons] program
			 for many years and has a stockpile of CW agents, which can be delivered by
			 aerial bombs, ballistic missiles, and artillery rockets. In a hearing
			 before the Committee on Armed Services of the Senate in March 2012, Chairman of
			 the Joint Chiefs of Staff General Martin Dempsey testified that the magnitude
			 of Syria’s chemical weapons arsenal was 100 times more than we
			 experienced in Libya. The Government of Syria’s stockpiles are thought
			 to include mustard, sarin, and VX gases.
			(18)There are
			 concerns about the existence of numerous rebel militias and their role in Syria
			 during a post-transition period. On June 30, 2012, during an international
			 meeting on Syria in Geneva, Special Envoy Kofi Annan said, A transition
			 must be implemented in a climate of safety for all, stability and calm,
			 including completion of withdrawals and the disarming, demobilization and
			 reintegration of armed groups.
			3.Statement of
			 PolicyIt is the policy of the
			 United States—
			(1)to strongly
			 condemn the ongoing violence and widespread human rights violations perpetrated
			 against the Syrian people by the regime of President Bashar al-Assad;
			(2)to promote the
			 protection of civilians and innocent victims of the conflict in Syria,
			 particularly women and children who are displaced and vulnerable to physical
			 exploitation;
			(3)to assist the
			 people of Syria in meeting basic needs, including access to food, health care,
			 shelter, and clean drinking water;
			(4)to support
			 efforts of democratically oriented political opposition groups in Syria to
			 agree upon a political transition plan that is inclusive and reflects the
			 democratic aspirations of all minority ethnic groups in the country;
			(5)to work with the
			 international community, including multilateral organizations and host
			 countries, to support Syrian refugees living in Lebanon, Turkey, Jordan, and
			 Iraq;
			(6)to support
			 efforts to identify, recover, and dispose of chemical weapons and other
			 conventional and unconventional weapons stockpiled in Syria; and
			(7)to help ensure
			 that, once a stable transitional government is established in Syria, it is
			 committed to multiparty democracy, open and transparent governance, respect for
			 human rights and religious freedom, promoting peace and stability with its
			 neighbors, enhancing the rule of law, and rehabilitating and reintegrating
			 former combatants.
			4.Special envoy
			 for Syria
			(a)Appointment of
			 special envoyNot later than 30 days after the date of the
			 enactment of this Act, the President shall appoint a Special Envoy for Syria to
			 coordinate United States engagement with the country and to ensure that the
			 United States Government supports efforts to bring about a democratic
			 transition in Syria.
			(b)DutiesThe
			 Special Envoy for Syria should be given a clear mandate—
				(1)to direct United
			 States Government efforts to provide assistance to civilians and innocent
			 victims of the conflict in Syria;
				(2)to provide
			 detailed assessments of challenges and progress on the ground in Syria with
			 regard to providing humanitarian relief, supporting an inclusive political
			 transition, assisting internally displaced persons and refugees, reintegrating
			 former combatants, and securing conventional and unconventional weapons;
			 and
				(3)to pursue a
			 peaceful, inclusive democratic future for Syria that protects the rights of all
			 ethnic and religious minorities.
				(c)Staffing and
			 resourcesThe Special Envoy for Syria should be provided with
			 appropriate resources, including adequate staffing in the region and in
			 Washington, District of Columbia.
			5.Bilateral
			 assistance to Syria
			(a)AuthorityThe
			 President should—
				(1)provide enhanced
			 support for humanitarian activities taking place in and outside Syria,
			 including the provision of food, water, and medical supplies;
				(2)support efforts
			 for a peaceful resolution of the conflict in Syria as well as the establishment
			 of an inclusive representative form of government in Syria;
				(3)continue to
			 encourage the participation of all groups, including women, business leaders,
			 civil society organizations, traditional and religious leaders, and minority
			 groups in efforts for a peaceful resolution of the conflict and political
			 transition in Syria;
				(4)encourage the
			 Arab League and other international bodies to insist that transitional and
			 future governments are committed to multiparty democracy, open and transparent
			 governance, respect for human rights and religious freedom, ending the violence
			 throughout the country, promoting peace and stability with Syria’s neighbors,
			 enhancing the rule of law and combating corruption, and rehabilitating and
			 reintegrating former combatants;
				(5)contribute to
			 future capacity building for governing institutions after a political
			 transition takes place in Syria; and
				(6)support
			 post-transition efforts, including programs for demobilizing and reintegrating
			 former combatants.
				(b)Funding
				(1)Fiscal years
			 2013 and 2014Of the amounts made available to carry out the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for fiscal years 2013
			 and 2014, such sums as may be necessary should be allocated for bilateral
			 assistance programs in Syria.
				(2)Future
			 fundingIt is the sense of Congress that the Department of State
			 should submit a budget request for fiscal year 2014 that contains an
			 appropriate increase in bilateral and multilateral assistance for Syria based
			 on progress by the Government of Syria toward accomplishing the policy
			 objectives described in section 3.
				(3)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under paragraphs
			 (1) and (2)—
					(A)are authorized to
			 remain available until expended; and
					(B)are in addition
			 to funds otherwise available for such purposes.
					(c)Coordination
			 with other donor nationsThe United States should work with other
			 donor nations, on a bilateral and multilateral basis, to increase international
			 contributions to the people of Syria and accomplish the policy objectives
			 described in section 3.
			6.Increasing
			 contributions and other humanitarian and development assistance through
			 international organizationsThe President should instruct the United
			 States permanent representative or executive director, as the case may be, to
			 the United Nations voluntary agencies, including the World Food Program, the
			 United Nations Development Program, and the United Nations High Commissioner
			 for Refugees, and other appropriate international organizations to use the
			 voice and vote of the United States to support additional humanitarian and
			 development assistance for the people of Syria in order to accomplish the
			 policy objectives described in section 3.
		7.Increasing
			 bilateral assistance to countries that host syrian refugees
			(a)AuthorityThe
			 President should increase bilateral funding to countries, including Iraq,
			 Jordan, Turkey, and Lebanon, that have experienced an influx of refugees from
			 Syria.
			(b)Funding for
			 fiscal years 2013 and 2014Of the amounts made available to carry
			 out the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for fiscal
			 years 2013 and 2014, such sums as may be necessary should be allocated for
			 bilateral refugee assistance programs in the countries surrounding
			 Syria.
			8.Coordination of
			 international assistance for Syria
			(a)EstablishmentNot
			 later than 30 days after the date of the enactment of this Act, the President
			 shall instruct the Secretary of State to work with the appropriate United
			 Nations agencies, regional organizations, nongovernmental organizations, and
			 the broader international community to establish an international donors group
			 to maximize resources and efficiently provide humanitarian assistance to the
			 people of Syria.
			(b)PurposeThe
			 purpose of the donors group shall be to coordinate resources for the following
			 activities in Syria and the region:
				(1)Providing
			 humanitarian relief to civilians impacted by the violence in Syria and Syrian
			 refugees in surrounding countries.
				(2)Supporting
			 inclusive post-transitional governance and the establishment of the rule of
			 law.
				(3)Supporting
			 disarmament, demobilization, and reintegration of combatants and members of
			 militias.
				(c)Annual
			 reportThe Department of State shall submit a report on the
			 specific programs, projects, and activities carried out by the donors group
			 during the preceding year, including an evaluation of the results of such
			 programs, projects, and activities.
			9.Securing
			 unconventional weapons in Syria
			(a)Transition
			 planThe United States should work with regional partners to
			 develop a plan, to be implemented in the event of a political transition,
			 to—
				(1)identify and
			 secure conventional and unconventional weapons stockpiles in Syria;
				(2)recover and
			 dispose of all unconventional weapons stockpiled in Syria, with particular
			 attention to chemical weapons; and
				(3)prevent the
			 illicit sale or transfer of conventional and unconventional weapons out of
			 Syria in order to preclude regional weapons proliferation.
				(b)Sense of
			 congressIt is the sense of Congress that the Department of State
			 should submit a budget request for fiscal year 2014 that contains an increase
			 in bilateral nonproliferation, demining, and anti-terrorism assistance for
			 Syria toward accomplishing the policy objectives described in this
			 section.
			10.Report on
			 humanitarian and stabilization efforts in SyriaNot later than 60 days after the date of the
			 enactment of this Act, and annually thereafter, the President shall submit to
			 Congress a detailed report on the implementation of this Act, including a
			 description of—
			(1)progress made as
			 a result of humanitarian and stabilization efforts, including refugee
			 assistance in Syria;
			(2)progress made
			 toward establishing an inclusive, democratic government that protects the
			 rights of all Syrians; and
			(3)key challenges,
			 gaps, and obstacles to further enhancing stability and peace in Syria,
			 including between Syria and its neighbors.
			
